                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


LUTHER SCHNEIDER,

                    Plaintiff,

             v.                           Case No. 3:18-cv-00060-SLG

TRACEY BALDWIN,

                    Defendant.


                        ORDER STRIKING COMPLAINT

       On January 27, 2020, Mr. Schneider filed another complaint in this action

(Docket 36). For the reasons set forth below, the Clerk of Court is instructed to

STRIKE that complaint from the record.

       Mr. Schneider filed a Second Amended Complaint on May 8, 2019 (Docket

16).   On June 26, 2019, the Court entered an Order Directing Service and

Response at Docket 20; that order dismissed one defendant from the case and

directed service as to Tracy Baldwin. Ms. Baldwin filed an answer through counsel

on September 16, 2019 (Docket 22). Thereafter, the Court issued a scheduling

order on October 2, 2019 (Docket 27). Mr. Schneider then attempted by motions

to amend his complaint to add a claim for punitive damages. In an order dated

November 27, 2019, the Court denied those motions (Docket 35). The Court

quoted the applicable Local Civil Rule regarding motions to amend pleadings,

including that rule’s directive that “[t]he proposed amended pleading must clearly




        Case 3:18-cv-00060-SLG Document 37 Filed 03/04/20 Page 1 of 3
indicate how it differs from the pleading it amends, by bracketing or striking through

the text to be deleted and underlining the text to be added.”1 The Court accorded

Mr. Schneider an additional 60 days to file a motion to amend his complaint that

appended a proposed amended complaint that complied with the applicable local

rule.

          Mr. Schneider’s most recent filing does not comply with Local Civil Rule

15.1(a). The Second Amended Complaint was eight pages long and submitted on

Court form PS02 - § 1983 Non-Prisoner. The new complaint filed on January 27,

2020 is 14 pages long, and apart from the first page, is not on the Court’s form but

is instead typewritten. A brief review of the two documents indicates that the

proposed new complaint is substantially different from the Second Amended

Complaint, but the document does not “clearly indicate how it differs” from the prior

complaint, as required by the applicable local rule. And, although Mr. Schneider

was directed by the Court to file a motion with his proposed amended complaint,

no such motion was included with his filing.

          Therefore, IT IS ORDERED that the Complaint filed at Docket 36 is

STRICKEN FROM THE RECORD.2 This matter shall continue to proceed on the

Second Amended Complaint filed at Docket 16, as to defendant Tracy Baldwin


1
    Docket 35 at 2 (citing Local Civil Rule 15.1(a)).
2
  See Local Civil Rule 1.1(b)(9)(A). Pursuant to that rule, the document shall remain on the docket,
but is to be “referenced on the docket with the notation “STRICKEN” at the beginning”; no answer
is required to be filed to this document.

Case No. 3:18-cv-00060-SLG, Luther Schneider v. Tracey Baldwin
Order Striking Complaint
Page 2 of 3
            Case 3:18-cv-00060-SLG Document 37 Filed 03/04/20 Page 2 of 3
only.

        DATED this 4th day of March, 2020 at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




Case No. 3:18-cv-00060-SLG, Luther Schneider v. Tracey Baldwin
Order Striking Complaint
Page 3 of 3
         Case 3:18-cv-00060-SLG Document 37 Filed 03/04/20 Page 3 of 3
